Citation Nr: 1758390	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-09 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a trapezius strain and cervical spine disorder, to include cervical strain and degenerative disc disease.

2. Entitlement to a rating in excess of 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran had periods of active service from August 1987 to February 1988 and from November 1992 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision denied a disability rating in excess of 30 percent for the Veteran's trapezius strain and cervical spine conditions with headaches.  During the course of the appeal, the RO later granted a separate rating for tension headaches, also rated 30 percent disabling.  See March 2013 notification letter and March 2013 statement of the case.

The Veteran initially requested a hearing before the Board when she filed her substantive appeal, but withdrew her request for a hearing in February 2016 correspondence.

The record shows that an August 2017 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement (NOD) with that decision in October 2017 along with additional evidence in the form of an affidavit, but has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, given how recently the NOD was filed, the Board finds that this situation is distinguishable from Manlincon, where an NOD had not been acknowledged for a significant period of time.

The issues of entitlement to an increased rating for tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Throughout the appeal period, the Veteran's trapezius strain and cervical spine condition has been manifested by pain and limited range of motion of the cervical spine, but has never, at any time relevant to the appeal period, been manifested by ankylosis of the cervical spine.


CONCLUSION OF LAW

The evidence of record does not meet the criteria for a disability rating in excess of 30 percent for a trapezius strain and cervical spine disorder.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In this case, appropriate notice was sent by letter in December 2009.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Where the Veteran has advised the Board of the existence of non-VA treatment records and authorized VA to obtain them, VA has either obtained them and associated them with the claims file or made the appropriate attempts to obtain them.  38 C.F.R. § 3.159.

The Veteran was also provided with VA examinations regarding her condition in January 2010 and January 2012.  The Board finds that these examinations were based on a review of the Veteran's claims file, an in-person examination, and a history elicited from the Veteran, and that they provide sufficient detail and description of the Veteran's condition to permit the Board to rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

II. Increased Rating for a Trapezius Strain and Cervical Spine Condition

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA examinations of joints are required to record a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA regulations and governing case law anticipate that examiners will offer opinions regarding additional functional loss due to flare ups, including estimates of additional loss of range of motion in degrees where appropriate, and that the Board shall ensure that examiners have evaluated all procurable and assembled information before determining that such estimates cannot be made.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's trapezius strain and cervical spine condition has been rated 30 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine throughout the entire appeal period.  According to this table, a 30 percent rating is warranted for conditions of the cervical spine where forward flexion is limited to 15 degrees or less; or, where favorable ankylosis of the entire cervical spine is present.  Higher evaluations of 40, 50, and 100 percent disability ratings are awarded where a veteran's condition is marked by unfavorable ankylosis of the cervical spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

Here, the record shows that the Veteran has had at least some ability to move her cervical spine at all times relevant to the appeal period.  The record does not contain much information about the state of the Veteran's cervical spine condition during the year prior to her claim in November 2009, but VA treatment notes in September 2009 note that the Veteran was able to turn her head, even while reporting complaints of stiffness and painful motion.

A VA treatment note in October 2009 records an examination of the Veteran's cervical spine where she demonstrated flexion in her cervical spine to 12 degrees, extension to 40 degrees, right and left lateral flexion to 20 degrees in each direction, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  This treatment note also discusses a September 2009 x-ray of her cervical spine that documented disc calcification at C6-C7 without significant neuroforaminal space narrowing and stable corticated densities projecting posterior to the C5 and C6 spinous processes.  The examiner determined that this was likely the sequela of previous trauma.

The January 2010 VA examination indicated that the Veteran had no related neurological symptoms and no radiating pain from her cervical spine condition.  The pain was localized to the intrascapular area and upper back.  The Veteran's spine was not ankylosed and the ranges of motion for the Veteran's cervical spine were recorded as flexion to 20 degrees, extension to 30 degrees, left lateral flexion to 35 degrees, right lateral flexion to 45 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 60 degrees.

At the January 2012 VA examination, the Veteran stated that, at times when the pain was bad, it was difficult for her to turn her head.  This made driving, a requirement of her job, difficult.  However, on examination the Veteran was able to move her cervical spine demonstrating 20 degrees of flexion with pain onset at 15 degrees; 20 degrees of extension with pain onset at 10 degrees; right lateral flexion to 20 degrees with pain onset at 10 degrees; left lateral flexion to 20 degrees with pain onset at 10 degrees; right lateral rotation to 40 degrees with pain onset at 10 degrees; and left lateral rotation to 45 degrees with pain onset at 10 degrees.  No radiculopathy was diagnosed at this examination.  The Veteran was noted to have intervertebral disc syndrome (IVDS) without incapacitating episodes.

A VA treatment note in December 2014 also documents the Veteran's range of motion in the cervical spine as flexion to 20 degrees, extension to 30 degrees, right lateral flexion to 35 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 15 degrees.

In the Veteran's February 2016 lay statement, she describes an ability to move her neck, saying, "In order to relive the pain from my neck, I have to do shoulder and neck rolls constantly throughout the day."

And a VA treatment note from January 2017, documents decreased cervical range of motion, confirming that the Veteran continued to be able to move her cervical spine, and once again indicating that the pain did not radiate and that there were no associated neurological symptoms.

Based on this evidence, the Board finds that the evidence of record documents that the Veteran's cervical spine condition is most closely approximated by the 30 percent criteria which is the appropriate rating where a veteran's cervical spine condition limits flexion of the cervical spine to 15 degrees or less, or results in favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Here, for most of the appeal period, the Veteran has demonstrated flexion of the cervical spine to 20 degrees and the various examinations and treatment notes document that the Veteran has never had ankylosis of the cervical spine.  Nor does the Veteran allege that she suffers from ankylosis.  A higher disability rating than the rating assigned to the Veteran's condition is not available under the diagnostic codes rating disabilities of the back absent ankylosis.  Id.

The Board has also considered the special considerations applicable to rating disabilities under Correia and DeLuca as well as the regulations that those cases interpret.  However, the Board finds that these considerations cannot help the Veteran in this case.  The rules coming from these cases are meant to ensure that Veterans are compensated at the actual levels of disability that their conditions manifest during active phases of their conditions after repeated use, during flare ups, under weight bearing or non-weight bearing conditions, or other circumstances. Correia, 28 Vet. App. 158; DeLuca, 8 Vet. App. 202.  However, as previously discussed, neither the Veteran nor the medical evidence of record indicates that the Veteran's cervical spine condition manifests with ankylosis under any of the situations contemplated by those cases.  Thus, the Board finds that these considerations do not warrant an increase in the Veteran's compensation.

The Board has also considered the alternative rating criteria for rating IVDS.  However, a rating in excess of 30 percent is not warranted under this alternative method of rating back disabilities absent a record of incapacitating episodes having a total duration of at least 4 weeks in a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  Here, the only evidence of IVDS comes from the Veteran's VA examination conducted in January 2012 that indicates no history of incapacitating episodes.  This evidence would be insufficient to warrant even a 10 percent disability rating under this alternative criteria.

Consequently, the Board finds that the Veteran's service-connected cervical spine condition has not manifested with the necessary symptoms to substantiate a rating in excess of 30 percent.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 30 percent for a trapezius strain and cervical spine condition is denied.
REMAND

The Board finds that a remand is necessary before a final adjudication of the Veteran's tension headache condition can be rendered.  The last VA examination for this disability was conducted in January 2012, and there is no subsequent medical evidence regarding the Veteran's headache condition.  Furthermore, the Veteran provided a statement in February 2016 in which she describes symptoms of a greater degree and frequency than were documented in the 2012 examination, including prostrating headaches 3-4 times per week, with associated symptoms of photophobia, as well as concentration and memory deficits.  Consequently, the Board finds that the medical evidence of record is not sufficient to adjudicate of the Veteran's tension headache disability, and a new VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claims on appeal.

2. After the above records development has been completed, schedule the Veteran for an appropriate examination to assess the nature and severity of the Veteran's tension headache condition, including the associated symptoms of photophobia, concentration and memory deficits, and the effects of this disability on the Veteran's work and economic adaptability.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and her attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


